Citation Nr: 0301278	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  01-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

Whether new and material evidence has been received to 
reopen a claim for service connection for low back injury.

(The issue of entitlement to service connection for a 
lumbar disability is the subject of a separaate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1976.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits sought in November 
2000, and the veteran appealed its decision.  The Board is 
undertaking additional development on the issue of 
entitlement to service connection for a lumbar disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  The RO last denied service connection for a low back 
injury in September 2000 and notified the veteran of that 
decision and of his right to appeal it within one year 
thereof at that time.  

2.  Since that decision, the veteran has submitted 
relevant and probative evidence whcih is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

The RO's September 2000 rating decision denying service 
connection for low back injury is final, and new and 
material evidence has been submitted since that decision; 
thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302, 20.1103 (2001 and 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 
et seq. (West Supp.)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded), withdrawn sub nom. 
Morton v. Gober, 14 Vet.App. 174 (2000) (per curiam 
order).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, even though VA did not expressly consider the 
provisions of the VCAA, its development and adjudication 
of the claim was consistent with them and the amendments 
to 38 C.F.R. §§ 3.103, 3.159, and 3.326 (2002), and VA's 
duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the 
veteran of which information and evidence is to be 
provided by the claimant, and which evidence, if any, it 
would attempt to obtain on the claimant's behalf.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
38 C.F.R. § 3.159.  The record shows that VA has met its 
duties.  The veteran was notified of evidence and 
information needed to substantiate and complete his claim 
and who had what duties in VA's letters to him, the rating 
decision, the statement of the case, and the supplemental 
statement of the case.

The Board concludes that the discussions in the rating 
decision, statement of the case, and supplemental 
statement of the case, etc. informed him of the 
information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2002).  All available service medical 
records were requested and forwarded to the RO previously.  
VA examination reports and medical records have been 
obtained.  Reasonable attempts were made to obtain 
identified relevant evidence.

The communications from VA to the veteran informed him of 
the type of evidence which would be relevant and assisted 
him in providing it.  In this case, VA's actions are 
consistent with the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 
3.326, and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or 
the changes to 38 C.F.R., VA's development and 
adjudication of the veteran's claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159 
and 3.326(a) and no further action is necessary.  VA's 
duties have been fulfilled.


Analysis

Service connection for a chip fracture of the lumbar 
spine, spina bifida occulta and scoliosis was denied in a 
February 1980 rating decision.  At that time, there were 
positive in-service findings.  However, the post-service 
evidence disclosed a spina bifida occulta and scoliosis 
but no residuals of injury including the chip fracture.

In essence, it was concluded that there was no acquired 
disability and that the spina bifida occulta and scoliosis 
were not diseases within the meaning of applicable 
legislation providing compensation.  The veteran did not 
appeal and the decision became final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2002).  
Subsequently the veteran presented evidence of different 
lumbar spine diagnoses and an indication that his low 
backache was secondary to a previous fracture of his back.  
Service connection was denied and the veteran did not 
appeal.  In essence, there was competent evidence of an 
in-service injury, of an acquired disability, and of a 
nexus to service.  

Recently, the veteran petitioned to reopen the claim and 
submitted evidence from Dr. Campbell.  The examiner 
determined that the veteran had chronic back pain directly 
related to the accident in 1973.  Cumulatively, the 
veteran has evidence of an in-service disease or injury, 
evidence of current disability and competent evidence of a 
nexus to service.  The statement of Dr. Campbell is new 
and material because it is corroborative of the nexus 
opinion furnished on VA examination in October 1996.  
Based on the reasons for the prior denial, the evidence is 
new and material and the claim is reopened.



ORDER

The petition to reopen a claim for service connection for 
low back injury is granted.  The appeal is allowed to this 
extent.  Further development is being accomplished at the 
Board level prior to a final decision by the Board on the 
merits of the claim.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

